DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive. Applicant argued that, “According to the Examiner, Newman teaches a single, low-friction plate for repositioning patients, while Assink teaches a high-friction surface and the use of a system of two pads. The Examiner contends that one of ordinary skill would have found it obvious to modify Newman according to Assink, and thereby arrive at the present invention as recited in claims 1 and 10. The motivation for this modification, according to the Examiner, is to make it easier to store the device. Applicant respectfully points out that this motivation is not provided by Assink, but has been confected by the Examiner, as an "obvious" method of addressing a "problem", when neither the method nor the problem are actually found in the prior art.”
This is not found persuasive. Modifying the one large board of Newman to be a folding two part board as in Assink would in fact make storage of the board easier, and storage is in fact a reason to make devices foldable. 
Applicant also argued, “Assink provides an illustration of linked pads (Fig. 10), but as Assink's pad is flexible fabric, and - unlike Newman's transfer board - does not present a storage problem due to its dimensions, it is not clear what problem this "solution" is intended to address. The pads of Assink must be linked in order to be put to use, as they are intended to carry the entire body of a patient; see paragraph [0036] of Assink. The Examiner's purported modification of Newman would likewise produce sections that would have to be linked for use. This is a different mode of operation from the presently-claimed system of separate plates, which remain separate in use: "Two such plates, with their straps, form a system for moving patients." (Specification, paragraph [0023].)”
This is not found persuasive. Assink contemplates joining the two separate pads for use, in Paragraph 34, by inserting a rigid pole through the tabs, however Paragraph 35 further states that this is not required. Paragraph 29 of Assink describes moving a patient by using the bed pad, so it aims to achieve the same overall purpose as Newman. Even if the pads of Assink are flexible, a hinged connection allows them to be cleanly folded and stored for use, as well as allows other advantages such as being able to use one part of the pad without the other when desired. 
Applicant further argued, “The broadest reasonable interpretation does not mean the broadest possible interpretation "[T]he meaning given to a claim term ... must be consistent with the use of the claim term in the specification and drawings. Further, the broadest reasonable interpretation of the claims must be consistent with the interpretation that those skilled in the art would reach." MPEP 2111. The meaning of "separate" in the present claims is "completely separate", as is clear from intrinsic evidence in the specification and drawings, most clearly from Figure 1. The Examiner goes beyond this clear and consistent meaning of the term, and beyond any interpretation that those skilled in the art would reach, when attempting to broaden it to cover constructs such as hinged plates and Assink's interlocking pads, which have at most 2 inches of relative motion (Assink, para. [0035].) If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984); MPEP 2143.0(V). Modification of Newman by breaking up Newman's body board into separate pieces would render it unsuitable for use as a body board, unless provision was made for functionally re-joining the pieces. While that can be done, it does not lead to the present invention of a system of separate plates, separately placeable under a patient's shoulder or hip. Again, the meaning of "separate" should be determined by reference the specification and drawings, before resorting to an overly broad dictionary definition that is not consistent with Applicant's disclosure.”
This is not found persuasive. The two halves, 110 and 100 can be completely separated from each other, as described in Paragraph 34 and 35 where Assink discusses that they may be placed in interlocking communication and connected by a rod, or that they may not be connected by a rod meaning they are completely separate and when pulled would be two separate pieces. Paragraph 36 of Assink specifically states “A large pad may also be folded to conform to smaller dimensions, i.e. folding a pad in half.” Another reason Assink contemplates for having the separated hinge connection is to have two pads of different shapes or dimensions. All of these reasons are reasons to make the modification that Assink specifically discusses, as Assink itself makes this modification from single sheet versions in earlier embodiments. Thus there are numerous reasons one of ordinary skill in the art prior to Applicant’s filing date would have looked to Assink to make a modification to a two piece pad to move patients when starting with Newton. 
Applicant’s additional arguments do not apply to the references being used in the current rejection as set forth below, or are repeated arguments of the above addressed arguments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being patentable over Newman (US Patent 5271110) in view of Assink (US Patent Application Publication 20070056096). 
Regarding claim 1, Newman teaches a plate for repositioning patients, comprising an upper section (Figure 7; 42 and 44), affixed to a lower section (Figure 7; 40) having a low coefficient of friction (Column 4; lines 16-18, polyethylene has a low coefficient of friction), and a strap (Figure 7; 22) attached to the lower section. Newman does not teach the upper section having a high coefficient of friction and at least two separate plates, each plate being separately placeable under a patient's shoulder or hip. Assink teaches the upper section having a high coefficient of friction (Paragraph 42 “it may be desirable to have a high coefficient of friction to prevent the bed pad from sliding around during normal movement. The sheet layer may obtain the water- repellant or water-absorbent properties and the low -friction or high -friction properties”, the sheet layer is top layer 14) and at least two separate plates, each plate being separately placeable under a patient's shoulder or hip (Figure 10; 100 and 110). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the top surface of the upper section of Newman to be high friction as in Assink, in order to “prevent the bed pad from sliding around during normal movement” (Assink Paragraph 42). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the transfer plate of Newman to be two plates as in Assink in order to allow for easier storage of the device, as well as to allow different formations of shapes, and allow the plates to be used separately if desired.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being patentable over Newman (US Patent 5271110) in view of Assink (US Patent Application Publication 20070056096) in view of DuDonis (US Patent Application Publication 20080178390). 
 Regarding claim 2, Newman teaches the lower section is formed from a rigid thermoplastic (Column 4; lines 16-18). Newman does not specifically teach the upper section is made of an elastomeric material. DuDonis teaches the upper section is made of an elastomeric material (Paragraph 89). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the vinyl fabric of Newman to include a water resistant polymer coating such as thermoplastic urethane as in DuDonis in order to prevent the transfer board’s cushioning layer from becoming moldy. 
Regarding claim 3, Newman does not specifically teach the elastomeric material is a silicone polymer or a thermal plastic urethane. DuDonis teaches the elastomeric material is a silicone polymer or a thermal plastic urethane (Paragraph 89). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the vinyl fabric of Newman to include a water resistant polymer coating such as thermoplastic urethane as in DuDonis in order to prevent the transfer board’s cushioning layer from becoming moldy.
Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being patentable over Newman (US Patent 5271110) in view of Assink (US Patent Application Publication 20070056096) in view of Phillips (US Patent 8096008). 
Regarding claim 4, Newman does not teach the upper section is affixed to the lower section by means of an adhesive. Phillips teaches the upper section is affixed to the lower section by means of an adhesive (abstract describes fixing a cushion to a backboard using a removable adhesive). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the transfer plate of Newman to have the bottom layer attached to the cushion layer with a removable adhesive so that the cushioning layer could be replaced if damaged or dirty, as desired. 
 Regarding claim 7, Newman does not teach the upper section is reversibly affixed to the lower section. Phillips teaches the upper section is reversibly affixed to the lower section (abstract describes fixing a cushion to a backboard using a removable adhesive). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the transfer plate of Newman to have the bottom layer attached to the cushion layer with a removable adhesive so that the cushioning layer could be replaced if damaged or dirty, as desired. 
Claims 5, 6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being patentable over Newman (US Patent 5271110) in view of Assink (US Patent Application Publication 20070056096) in view of DuDonis (US Patent Application Publication 20080178390) further in view of Phillips (US Patent 8096008). 
 Regarding claim 5, Newman does not teach the upper section is affixed to the lower section by means of an adhesive. Phillips teaches the upper section is affixed to the lower section by means of an adhesive (abstract describes fixing a cushion to a backboard using a removable adhesive). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the transfer plate of Newman to have the bottom layer attached to the cushion layer with a removable adhesive so that the cushioning layer could be replaced if damaged or dirty, as desired. 
Regarding claim 6, Newman does not teach the upper section is affixed to the lower section by means of an adhesive. Phillips teaches the upper section is affixed to the lower section by means of an adhesive (abstract describes fixing a cushion to a backboard using a removable adhesive). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the transfer plate of Newman to have the bottom layer attached to the cushion layer with a removable adhesive so that the cushioning layer could be replaced if damaged or dirty, as desired. 
Regarding claim 8, Newman does not teach the upper section is reversibly affixed to the lower section. Phillips teaches the upper section is reversibly affixed to the lower section (abstract describes fixing a cushion to a backboard using a removable adhesive). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the transfer plate of Newman to have the bottom layer attached to the cushion layer with a removable adhesive so that the cushioning layer could be replaced if damaged or dirty, as desired. 
Regarding claim 9, Newman does not teach the upper section is reversibly affixed to the lower section. Phillips teaches the upper section is reversibly affixed to the lower section (abstract describes fixing a cushion to a backboard using a removable adhesive). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the transfer plate of Newman to have the bottom layer attached to the cushion layer with a removable adhesive so that the cushioning layer could be replaced if damaged or dirty, as desired.
Claims 15 is/are rejected under 35 U.S.C. 103 as being patentable over Newman (US Patent 5271110) in view of Assink (US Patent Application Publication 20070056096) in view of Moore (US Patent 4777678). 
Regarding claim 15, Newman and Assink do not teach a connecting strap adapted to connect the straps attached to the separate plates. Moore teaches a connecting strap (Figure 1; 46) adapted to connect the straps attached to the separate plates (Figure 1; 22a and 24a). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the pole and tab connection of Assink to be a three strap connection as in Moore in order to allow for easier storage of the transfer pads and to allow for additional arrangements of the pads in relation to one another. Examiner also notes that Assink contemplates methods of attaching the two plates together “without the user of an external aid (such as a rigid pole).”
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being patentable over Newman (US Patent 5271110) in view of Assink (US Patent Application Publication 20070056096) in view of DuDonis (US Patent Application Publication 20080178390) in view of Moore (US Patent 4777678).
 Regarding claim 16, Newman and Assink do not teach a connecting strap adapted to connect the straps attached to the separate plates. Moore teaches a connecting strap (Figure 1; 46) adapted to connect the straps attached to the separate plates (Figure 1; 22a and 24a). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the pole and tab connection of Assink to be a three strap connection as in Moore in order to allow for easier storage of the transfer pads and to allow for additional arrangements of the pads in relation to one another. Examiner also notes that Assink contemplates methods of attaching the two plates together “without the user of an external aid (such as a rigid pole).”
 Regarding claim 17, Newman and Assink do not teach a connecting strap adapted to connect the straps attached to the separate plates. Moore teaches a connecting strap (Figure 1; 46) adapted to connect the straps attached to the separate plates (Figure 1; 22a and 24a). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the pole and tab connection of Assink to be a three strap connection as in Moore in order to allow for easier storage of the transfer pads and to allow for additional arrangements of the pads in relation to one another. Examiner also notes that Assink contemplates methods of attaching the two plates together “without the user of an external aid (such as a rigid pole).”
Claims 18 and 21 is/are rejected under 35 U.S.C. 103 as being patentable over Newman (US Patent 5271110) in view of Assink (US Patent Application Publication 20070056096) in view of Phillips (US Patent 8096008) in view of Moore (US Patent 4777678). 
Regarding claim 18, Newman and Assink do not teach a connecting strap adapted to connect the straps attached to the separate plates. Moore teaches a connecting strap (Figure 1; 46) adapted to connect the straps attached to the separate plates (Figure 1; 22a and 24a). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the pole and tab connection of Assink to be a three strap connection as in Moore in order to allow for easier storage of the transfer pads and to allow for additional arrangements of the pads in relation to one another. Examiner also notes that Assink contemplates methods of attaching the two plates together “without the user of an external aid (such as a rigid pole).”
Regarding claim 21, Newman and Assink do not teach a connecting strap adapted to connect the straps attached to the separate plates. Moore teaches a connecting strap (Figure 1; 46) adapted to connect the straps attached to the separate plates (Figure 1; 22a and 24a). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the pole and tab connection of Assink to be a three strap connection as in Moore in order to allow for easier storage of the transfer pads and to allow for additional arrangements of the pads in relation to one another. Examiner also notes that Assink contemplates methods of attaching the two plates together “without the user of an external aid (such as a rigid pole).”
Claims 19, 20, 22, and 23 is/are rejected under 35 U.S.C. 103 as being patentable over Newman (US Patent 5271110) in view of Assink (US Patent Application Publication 20070056096) in view of DuDonis (US Patent Application Publication 20080178390) further in view of Phillips (US Patent 8096008) in view of Moore (US Patent 4777678).
 Regarding claim 19, Newman and Assink do not teach a connecting strap adapted to connect the straps attached to the separate plates. Moore teaches a connecting strap (Figure 1; 46) adapted to connect the straps attached to the separate plates (Figure 1; 22a and 24a). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the pole and tab connection of Assink to be a three strap connection as in Moore in order to allow for easier storage of the transfer pads and to allow for additional arrangements of the pads in relation to one another. Examiner also notes that Assink contemplates methods of attaching the two plates together “without the user of an external aid (such as a rigid pole).”
Regarding claim 20, Newman and Assink do not teach a connecting strap adapted to connect the straps attached to the separate plates. Moore teaches a connecting strap (Figure 1; 46) adapted to connect the straps attached to the separate plates (Figure 1; 22a and 24a). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the pole and tab connection of Assink to be a three strap connection as in Moore in order to allow for easier storage of the transfer pads and to allow for additional arrangements of the pads in relation to one another. Examiner also notes that Assink contemplates methods of attaching the two plates together “without the user of an external aid (such as a rigid pole).”
Regarding claim 22, Newman and Assink do not teach a connecting strap adapted to connect the straps attached to the separate plates. Moore teaches a connecting strap (Figure 1; 46) adapted to connect the straps attached to the separate plates (Figure 1; 22a and 24a). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the pole and tab connection of Assink to be a three strap connection as in Moore in order to allow for easier storage of the transfer pads and to allow for additional arrangements of the pads in relation to one another. Examiner also notes that Assink contemplates methods of attaching the two plates together “without the user of an external aid (such as a rigid pole).”
Regarding claim 23, Newman and Assink do not teach a connecting strap adapted to connect the straps attached to the separate plates. Moore teaches a connecting strap (Figure 1; 46) adapted to connect the straps attached to the separate plates (Figure 1; 22a and 24a). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the pole and tab connection of Assink to be a three strap connection as in Moore in order to allow for easier storage of the transfer pads and to allow for additional arrangements of the pads in relation to one another. Examiner also notes that Assink contemplates methods of attaching the two plates together “without the user of an external aid (such as a rigid pole).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673       

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673